UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

x
W.D., on behalf of his minor children, A. & J.; J.J., on behalf of
her minor child, R.; L.V.G., on behalf of his four minor
children; P.J. and M.O., on behalf of his minor child, A., D. and
R.J., on behalf of their minor children, S. & O.; K.K., on behalf
of her minor children M. & G.; L.K., on behalf of his minor
child, L.; M.K. on behalf of his minor child, A.; V.L., on behalf
of her two minor children; T. and M.M., on behalf of their minor
children Y., N. & S.; K.M., on behalf of her minor children, R.
& A.; J.O., on behalf of her minor child, T.; M.P., on behalf of
his minor children, Tr., and Te.; L.P., on behalf of her minor
child, M.; M.R., on behalf of her minor children R. & E.; J.R.,
on behalf of her minor child, C. and T.T., on behalf of his minor
child, M.; Y.T., on behalf of her minor child, Y.,

 

Plaintiffs,
-against-

ROCKLAND COUNTY, DR. PATRICIA SCHNABLE
RUPPERT, COMMISSIONER, ROCKLAND COUNTY
DEPARTMENT OF HEALTH, and ED DAY, COUNTY
EXECUTIVE, COUNTY OF ROCKLAND, both sued in their
individual and official capacities,

Defendants.

 

STATEMENT OF FACTS

Docket No. 19-cv-02066
(JCM)

PLAINTIFFS’
MEMORANDUM OF
LAW IN OPPOSITION TO
DEFENDANTS’ MOTION
FOR SUMMARY
JUDGMENT

The material facts are set forth in Plaintiffs’ Reply to Defendants’ Statement of

Undisputed Material Facts and Counterstatement which is incorporated here and summarized as

follows. Many of these facts are contained in the Amended Complaint and not disputed for the

purpose of this motion.

Plaintiffs sue defendants Rockland County, its County Executive and its Health

Commissioner for money damages arising from the exclusion of their healthy children from

school for four months during the 2018-19 school year. Plaintiffs’ children all attended the
Green Meadow Waldorf School and had received religious exemptions from vaccinations from
that school. The school offers a unique pedagogy, and there is no similar school within a
reasonable geographic distance from Chestnut Ridge where it is located.

During the 2018-19 school year, New York State provided for such religious exemptions
for those with genuine and sincerely held religious beliefs. Each plaintiff qualified and his/her
child attended school though unvaccinated. |! The county health department played no role in
determining which students obtained religious exemptions or in reviewing the extension of such
exemptions.

In late September 2018, seven persons came to the United States from Israel. One had an
active case of measles. The County Department of Health monitored this individual. Within ten
days, another case of measles was reported. Additional cases arose in the Hasidic community
located in New Square.

On October 18, 2018, defendant Ruppert advised certain schools within New Square to
exclude unvaccinated children. Those schools had enrollees with measles. During the next six
weeks, no child at GMWS contracted measles, and there was no case of measles reported in
close geographic proximity to the school. Indeed, Ruppert admitted that there were no reported
cases outside of the Hasidic communities in New Square, Monsey and Spring Valley.

Yet, on December 3, 2018, allegedly based on the low rate of immunizations at the
school and a single unidentified nearby measles case, Ruppert ordered GMSW to exclude all
unvaccinated students, regardless of their religious exemptions. * Defendant Ruppert so acted

even though each excluded child had an exemption from immunization granted pursuant to state

 

' Contrary to defendants’ claims, plaintiffs do not argue they were religiously exempt; they each had received
religious exemptions for their children upon application as contemplated by state law.

? Contrary to defendants’ claim, GMWS was the only “non-religious” school so directed.

2
law, there was no known or reported case of measles in the school or the broader Threefold
community, and the referenced zip code encompassed a very large area, 11 square miles, and
included insular populations with whom students at GMWS had and were likely to have no
contact, and certainly no contact, while at school. GMWS abided by defendant Ruppert’s order
and excluded plaintiffs’ children from school attendance. During the same month, Ruppert
explicitly expressed her desire to see 100% of children vaccinated, overriding the state-created
religious exemptions. Before this exclusion order, Ruppert provided plaintiffs with no notice
that their religious exemptions were in jeopardy or any opportunity to be heard.

At the time of the exclusion, county health department employees advised GMWS staff
that attainment of an 70% immunization rate would permit lifting of the exclusion order. This
changed to 80% within a week and then 95% on December 21, 2018. No state law or regulation
established 95% as an immunization rate that any school in New York needed to meet as a
condition precedent to respecting religious exemptions. At the time, Ruppert knew that 50% of
the students enrolled at GMWS had a religious exemption and that no case of measles had
developed at the school. Likewise, the county health department advised GMWS that children
could be returned to school 21 days after the last rash appeared within two zip codes and then
altered this to 42 days after the last case anywhere in the county.

While defendant Ruppert imposed such exclusion orders on these healthy children, she
and her staff did not use the tools and techniques contemplated by state law, namely quarantining
people who had been diagnosed with, or exposed to, measles. While defendant Day claims that
Ruppert told him that quarantines were “ineffective,” defendant Ruppert denies making any such
comments. She claims that she could not follow state regulatory guidance and direct quarantines

of those infected or exposed because she lacked the staff to do so. But, she claims she first
realized she lacked the staff in April 2019, seven months after the first reported cases. Before
then, she did not seek additional resources from any agency to implement a quarantine.

In late March 2019, heeding the requests of defendant Ruppert and at a time when the
county had one or two active measles cases, defendant Day issued an emergency order
quarantining all healthy, non-vaccinated students with religious exemptions for thirty days and
disallowing them from attending, inter alia, school or religious assemblies. Executive Law
section 24 authorizes local emergency orders for up to five days to deal with public emergencies
like rioting, catastrophes or epidemics. The order disallowed plaintiffs’ children [and others with
religious exemptions but no others, including those with medical exemptions or unvaccinated
persons over the age of 18] from public places for 30 days.

Defendant Day claims that he issued this order based on conversations with defendant
Ruppert, heeding her request. Defendant Ruppert claims she had no direct involvement with this
emergency order, was on vacation when it was issued, had not reviewed it and barely knew
anything about it.

On April 5, 2019, State Supreme Court granted plaintiffs a TRO against this executive
order, finding that plaintiffs had a substantial likelihood of showing that it was illegal, both in its
duration and scope, and the prior school exclusion order imposed on GMWS by Ruppert, and
allowed plaintiffs’ children to return to their school. The county unsuccessfully sought to stay
the TRO in the Second Department.

On April 16, 2019, without mentioning the stay, defendant Day rescinded the already
enjoined emergency order and, with defendant Ruppert, announced an order quarantining those

with measles and those contact tracing determined had been exposed to the contagious disease.
The quarantine order did not affect the school attendance of plaintiffs’ children as they remained
unexposed to the measles, either at home or in their schools.

In April 2019, Day and Ruppert traveled to Albany to lobby for the elimination of the
religious exemption. Day attacked “anti-vaxxers” and claimed that there was no religious basis
for the exemption and that those possessing it were involved in some form of fraud. Ruppert
traveled and stood with Day, though she claims that she could remember no conversation with
Day about “anti-vaxxers.”

SUMMARY OF LEGAL ARGMENT

At the time defendants acted, New York State recognized religious exemptions and each
plaintiff had such an exemption and a state-created property interest. The force and effect of
defendants’ action was to override the religious exemption without any due process, though state
law permitted this only where a case of a contagious disease was found in the school attended by
a child with religious exemption. Likewise, defendants have not shown that there was a single
case in “close” geographic proximity to the GMWS or that they acted with any statutory or
regulatory authorization at all. Their actions wrongfully deprived plaintiffs’ children of the right
to attend school and parents of the right to make vaccination decisions [as they had done legally]
for their children. Ruppert lacked authority for her actions, and Day’s emergency order illegally
exceeded his authority, as no emergency existed, and his order exceeded the duration of any
order permitted under Executive Law section 24. The local emergency order disallowed children
from attending their schools even where, as here, their schools did not have a single reported
case of measles. This conflicts with both the state law allowing children with religious
exemptions to attend school, Public Health Law section 2164(9) and 10 NYCRR section 69-3.10,

and the regulation which allows children with such exemptions to be excluded from their schools
only where a case of measles has been reported in their specific school. NYCRR section 66-1-10.
In the cases covered by Day’s order, as well as prior County Health Commissioner exclusion
orders, the County simply flaunted the state’s legal edifice and punished those who are
unvaccinated for religious reasons.

LEGAL ARGUMENT

I. DEFENDANTS VIOLATED THE DUE PROCESS CLAUSE

A. Plaintiffs had a state-created property interest

Defendants’ analysis of the due process clause is confusing. First, property rights are
created by state law. This applies to education. Goss v. Lopez, 419 U.S. 565, 573-74 (1975).
There, appellants made arguments much like those made here: education is not a fundamental
right, and suspensions without due process are permitted. The Supreme Court rejected these

arguments in language equally applicable to this matter.

At the outset, appellants contend that because there is no constitutional right to an
education at public expense, the Due Process Clause does not protect against

expulsions from the public school system. This position misconceives the nature of

the issue and is refuted by prior decisions. The Fourteenth Amendment forbids the

State to deprive any person of life, liberty, or property without due process of law.
Protected interests in property are normally "not created by the Constitution. Rather,

they are created and their dimensions are defined" by an independent source such as state
statutes or rules 573*573 entitling the citizen to certain benefits. Board of

Regents v. Roth, 408 U. 8. 564, 577 (1972).

Accordingly, a state employee who under state law, or rules promulgated by state
officials, has a legitimate claim of entitlement to continued employment absent sufficient
cause for discharge may demand the procedural protections of due

process. Connell v. Higginbotham, 403 U.S. 207 (1971); Wieman v. Updegraff, 344 U.
S. 183, 191-192 (1952); Arnett v. Kennedy, 416 U. S. 134, 164 (POWELL, J.,
concurring), 171 (WHITE, J., concurring and dissenting) (1974). So may welfare
qualifications. Goldberg v. Kelly, 397 U.S. 254 (1970). Morrissey v. Brewer, 408 U. S.
471 (1972), applied the limitations of the Due Process Clause to governmental decisions
to revoke parole, although a parolee has no constitutional right to that status. In like vein
was Wolff v. McDonnell, 418 U.S. 539 (1974), where the procedural protections of the
Due Process Clause were triggered by official cancellation of a prisoner's good-time
credits accumulated under state law, although those benefits were not mandated by the
Constitution.

Here, on the basis of state law, appellees plainly had legitimate claims of entitlement to a
public education. Ohio Rev. Code Ann. §§ 3313.48 and 3313.64 (1972 and Supp. 1973)
direct local authorities to provide a free education to all residents between five and 21
years of age, and a compulsory-attendance law requires attendance for a school year of
not less than 32 weeks. Ohio Rev. Code Ann. § 3321.04 (1972). It is true that § 3313.66
of the Code permits school principals to suspend students for up to 10 days; but
suspensions may not be imposed without any grounds whatsoever. All of the schools had
their own rules specifying the 574*574 grounds for expulsion or suspension. Having
chosen to extend the right to an education to people of appellees’ class generally, Ohio
may not withdraw that right on grounds of misconduct, absent fundamentally fair
procedures to determine whether the misconduct has occurred. Arnett v. Kennedy,

supra, at 164 (POWELL, J., concurring), 171 (WHITE, J., concurring and dissenting),
206 (MARSHALL, J., dissenting).

Although Ohio may not be constitutionally obligated to establish and maintain a public
school system, it has nevertheless done so and has required its children to attend. Those
young people do not "shed their constitutional rights" at the schoolhouse

door. Tinker v. Des Moines School Dist., 393 U.S. 503, 506 (1969). "The Fourteenth
Amendment, as now applied to the States, protects the citizen against the State itself and
all of its creatures—Boards of Education not excepted." West Virginia Board of
Education v. Barnette, 319 U.S. 624, 637 (1943). The authority possessed by the State to
prescribe and enforce standards of conduct in its schools although concededly very broad,
must be exercised consistently with constitutional safeguards. Among other things, the
State is constrained to recognize a student's legitimate entitlement to a public education
as a property interest which is protected by the Due Process Clause and which may not be
taken away for misconduct without adherence to the minimum procedures required by
that Clause.

The Due Process Clause also forbids arbitrary deprivations of liberty. "Where a person's
good name, reputation, honor, or integrity is at stake because of what the government is
doing to him,” the minimal requirements of the Clause must be

satisfied. Wisconsin v. Constantineau, 400 U. S. 433, 437 (1971); Board of

Regents v. Roth, supra, at 573. School authorities here suspended appellees from school
for periods of up to 10 days 575*575 based on charges of misconduct. If sustained and
recorded, those charges could seriously damage the students’ standing with their fellow
pupils and their teachers as well as interfere with later opportunities for higher education
and employment. It is apparent that the claimed right of the State to determine
unilaterally and without process whether that misconduct has occurred immediately
collides with the requirements of the Constitution.
In December 2018 and March 2019, indisputably, New York State recognized a property
right to a religious exemption for those who applied and qualified. A student could attend either
a private or public school despite his immunization status. Each plaintiff did apply and qualified
for this exemption. That issue is not now in dispute. Rather than contest that plaintiffs had a
state created property right which triggered due process, defendants argue that “the right to a
religious exemption is not a fundamental right.” But, that misunderstands the right in question.
Whether New York was required to have a religious exemption is besides the point: it had one,
and each plaintiff was covered by it.

Defendants’ discussion of Jacobson v. Massachusetts, 197 U.S. 11 (1905) and Phillips v.
City of New York, 775 F.,3d 538 (2d Cir. 2015) do not alter the due process analysis. In
Jacobson, the Court upheld a local law which required mandatory vaccinations. We have no
such instance here. New York had and has no such law. On the contrary, in 2018-19, New York
provided for religious exemptions for which each plaintiff qualified. Rather, we have the
misapplication of the state law by defendants who both failed to use the means and methods state
law provided to control an outbreak of contagious disease and then upset, through the actions
challenged herein, the careful balance the legislature had drawn between the rights of parents to
religious exemptions and the need, in specified situations, to override them, specifically, when a
case of a contagious disease appeared in an exempted child’s school.

Likewise, defendants misread and misapply Phillips, supra., which is equally inapposite.
There, the Second Circuit held that New York State did not violate the constitution when it
applied the very regulatory scheme these defendants ignored. In Phillips, one plaintiff who had a
religious exemption challenged her exclusion from school despite the presence of a case of a

contagious disease in her school. The Court of Appeals ruled that the state had the right to so
regulate school attendance. A second plaintiff claimed that the State could not deny her a
religious exemption after finding that she had no bona fide and sincerely held religious belief
which warranted its grant. The Court of Appeals held that the State had the right to make such
determinations in administering its religious exemption to vaccinations. Neither holding in any
way undercuts plaintiffs’ contentions here. |

This court should reject defendants’ recasting of Phillips, supra. to suggest that its
holding in any way supports their ultra vires conduct. The “order of exclusion” sustained in
Phillips was of the sort NOT imposed here. As the Court of Appeals noted at 540-41, “In
November 2011 and January 2012, however, the Phillips and Mendoza-Vaca children were .
excluded from school when a fellow student was diagnosed with chicken pox, pursuant to a state
regulation that provides, "in the event of an outbreak ... of a vaccine-preventable disease in a
school, the commissioner, or his or her designee, ... may order the appropriate school officials to
exclude from attendance" those students who have received exemptions from mandatory
vaccination. 10 N.Y.C.R.R. § 661.10.” [emphasis added]. No “fellow student” of any plaintiff
was diagnosed with any communicable disease, making it inapplicable to our case 10
N.Y.C.R.R. sec. 661.10.

B. No emergency condition existed in December or March

In Vialez v. NY City Housing Authority, 783 F.Supp. 109, 113 (S.D.N.Y. 1991), this
Court reiterated elementary principles: the touchstones of due process are notice and an
opportunity to be heard. Here, there is no dispute that defendants eliminated plaintiffs’ property
interests without any notice and without any opportunity to be heard.

Where property rights are imperiled, pre-deprivation process is required unless there is a

genuine emergency that requires urgent action or notice and an opportunity to be heard is
impracticable. DePietro v. City of New York, 09-CV-932, 2010 U.S. Dist. LEXIS 8598 at *6
(E.D.N.Y. 2010), Giglio v. Dunn, 732 F.2d 1133, 1135 (2d Cir. 1984). No emergency existed
here which justified the absence of a pre-deprivation hearing. Cf, Hodel v. Virginia Surface
Mining Reclamation Ass’n., 452 U.S. 264 (1981), Catanzaro v. Weiden, 188 F.3d 56, 61-64 (2d
Cir. 1999). No building was in danger of collapse and no mine was subject to calamitous failure.
And, defendants have made no showing that notice and an opportunity to be heard could not
have been given those affected.

Defendants submit that, because they faced a public health emergency and “swift action”
was paramount, pre-deprivation due process was not practicable. Defendants claim that
“[E]mergency situations may impact the ability of a health department to hold pre-deprivational
hearings.” See Defendants’ Brief at 7. However, this assertion finds no factual support in the
record, and a reasonable jury could easily disagree, and conclude not only that defendants acted
in an ultra vires manner and that no “emergency” predicated the complained of actions. Indeed,
defendants did not act until months after the “outbreak,” and their actions were not dictated by
any emergency.

Initially, as of December 3, 2018, defendants have made no showing that any emergency
required expulsion of healthy children from a school that had no case of measles. GMWS was
not geographically “close” to the communities which had a handful of active measles cases. It
was in the same zip code, which was 11 square miles, and miles from the epicenter of a disease
which spread through human contact and exposure. There had been no death or serious illness
reported from any of the confirmed measles cases. And, as of December 2018, the county had
not adopted the measure state law allowed, quarantining those with a contagious disease. Nor

had the county health department requested additional staff to allow it to effectually quarantine,

10
assuming this posed any obstacle to use of that means of controlling spread. Whatever its
current rhetoric, this strongly suggests that neither the State nor the County considered the
situation emergent.

Further, as of March 26, 2019, a reasonable jury could conclude, there were a small
handful of active measles cases in Hasidic neighborhoods, that GMWS had experienced no
cases, and that the county had still not adopted quarantining of those with or exposed to measles.
Indeed, remarkably, rather than quarantine those individuals,. Defendant Day sought to
quarantine only healthy children who had religious exemptions. Absent use of that state-
sanctioned means, a reasonable jury could view the defendants’ action as motivated by their
hostility toward the religious exemption rather than any actual public health measure.

The public comments by Day and Ruppert the next month confirm that hostility, denying
the basis for religious exemptions and claiming that those seeking them were exploiting a loop
hole in the system. Day publicly stated, ““There’s no such thing as a religious exemption.” “The
pushback is mostly from anti-vaxxers. They are loud, very vocal, also very ignorant.” See
Exhibit 16 to Sussman Declaration at 7-8. Defendant Ruppert claimed that doing away with the
religious exemption is “exactly the action that needs to be taken.” Id., page 8.

A reasonable jury could conclude that no public health emergency compelled the actions
challenged here; rather, hostility toward the religious exemption did.

C. The availability of Article 78 does not save the failure to provide pre-deprivation process

If a pre-deprivation process is practical, it must be provided. The presence of an Article
78 proceeding does not save defendants from plaintiffs’ due process challenge. The cases
defendants cite t the contrary are inapposite. In Liotta v. Rent Guidelines Bd., 547 F.Supp. 800-

811-12 (S.D.N.Y. 1982), Judge Connor dismissed landlords’ claims that the rent guidelines

11
board denied them procedural due process when it adopted rent regulations at a raucous and
threatening meeting. Judge Connor held that since the landlords were challenging a final
administrative action taken pursuant to state law and regulations, an Article 78 proceeding
provided appropriate relief. The landlords sought only injunctive relief, not damages. There was
no issue of the feasibility of a pre-deprivation hearing raised in Liotta as the claimed due process
violation derived from the continued conduct of the meeting under the described circumstances.

Accordingly, the case offers no teaching relevant to this matter. Likewise, Alfaro Motors, Inc, v.

 

Ward, 814 F.3d 883, 888 (2d Cir. 1987) is inapt. There, the Second Circuit reviewed complex
state administrative and judicial proceedings by which appellant sought to reclaim certain taxi
medallions which he had surrendered. The court held that plaintiff had litigated his issues in
state court and could not use the federal court as a forum to re-litigate issues not decided to his
liking in the state forum. In short, his due process rights were fully satisfied through the state
court proceedings which he had initiated. Again, the Court of Appeals did not address the
adequacy of pre-deprivation procedures, and this issue was not implicated in its decision.

Likewise, Giglio v. Dunn, 732 F.2d 1133 (2d Cir. 1984) bears no reasonable relationship
to our facts: there, a teacher resigned from his job and then claimed that his school district
violated his due process rights when it failed to provide him a pre-resignation hearing. The
majority decision noted, “ Due process requires only that a hearing be held at a meaningful time
and in a meaningful manner. Parratt v. Taylor, 451 U.S. 527, 540, 101 S.Ct. 1908, 1915, 68
L.Ed.2d 420 (1981). Where a pre-deprivation hearing is impractical and a post-deprivation
hearing is meaningful, the State satisfies its constitutional obligations by providing the

latter. Id. at 541-42, 101 S.Ct. at 1916; see Engblom v. Carey, 677 F.2d 957, 964-66 (2d

12
Cir.1982).” Id. at 1135 [emphasis added]. Applying these principles, Giglio resigned making a
pre-deprivation hearing impossible. The case has no bearing on the instant dispute.
In short, all the elements of a viable due process claim have been established, and

defendants’ motion to dismiss this claim should be denied.

Il. PLAINTIFFS’ FIRST AMENDMENT CASE IS SUPPORTED BY COMPETENT
EVIDENCE and SUMMARY JUDGMENT SHOULD BE DENIED

The competent evidence against defendant Day suggests that he intentionally imposed a
facially illegal executive order at a time when his county had a small number of measles cases
without the input of the health commissioner and based on his own personal animus toward those
holding religious exemptions to vaccinations. A reasonable jury may determine that he acted not
only with profound and unconstitutional animus, but in a wholly irrational manner that demands
accountability. As is demonstrated below, the defendants have failed to challenge the Second
Cause of Action, arguing instead that the Commissioner’s December 2018 order did not violate
the First Amendment, a claim plaintiffs never advanced.

On March 26, 2019, Day issued a “Declaration of Local State of Emergency for
Rockland County.” His Declaration was aimed at, and only at, children who had religious
exemptions to vaccination. See Exhibits 1 and 2. It sought to ban such children from any place
of public assembly, including their schools, churches, malls and parks. By Decision and Order
dated April 5, 2019, Supreme Court, Rockland County enjoined the force and effect of this
Declaration, finding that no emergency existed in Rockland County so as to justify an Executive
Order pursuant to Executive Law section 24. See Exhibit 7.7

Day stated without any factual basis, “The religious exemption has been abused and it

has been used as a personal preference exemption.”

 

> The County of Rockland sought emergency review and the Appellate Division for the Second Department affirmed
the restraining order Judge Thorsen entered.

13
https://www.nydailynews.com/news/politics/ny-measles-exemption-bill-20190429-
Idtsgxug4jhctbmczcsugupu2m-story.html, PIX News, June 14, 2019, 1:05. Day further
remarked, “The truth is that the purported religious exemption for vaccinations as a requirement
to enter public and private schools is a total myth and fabrication. In fact, it has become a
“personal belief” exemption and that is NOT allowable under existing law.”
https://drive.google.com/file/d/1F74xfYygJWTj1kjT4ZZqEc3 XsBzAx5pX/view, Day’s
Facebook post, May 10, 2019.

The First Amendment disallows state action which is motivated by disfavor toward
religion and active hostility by government decision-makers toward the religious. The First
Amendment to the United States Constitution recognizes a separation between church and state,
the right of each person to engage in the free exercise of religion, and the right to not be
compelled to engage in affirmative acts that violate religious beliefs absent a compelling state
interest. The First Amendment requires states to demonstrate a compelling state interest to deny
a religiously-based accommodation, to overrule religiously-compelled practices, or to force a
person to act in a manner contrary to his/her personal religious beliefs.

An actual public health emergency may constitute a compelling state interest, allowing
the state to override sincerely-held religious beliefs. However, our Court of Appeals has held
that “history teaches that constitutional protections do not readily yield to blanket assertions of

exigency.” Ware v. Valley Stream High School Dist., 75 N.Y.2d 114,129 (1989).

Here, active hostility to religion motivated Day’s promulgation of the emergency order.
Moreover, no compelling state interest existed or was shown to exist to justify quarantining those
children who had the religious exemption, thereby burdening plaintiffs’ free exercise of their

religious beliefs. This is particularly true since extant New York State law permitted the

14
exclusion of those with a religious exemption from school where an outbreak of a contagious
disease occurred in their school, and this provision was never shown to be ineffectual or
ineffective.

Finally, absent a compelling state interest, the executive order unconstitutionally
compelled those of religious faith to either engage in acts prohibited by their faith, that is,
vaccinate, or lose state-created rights, including that to a free public education for their children.

Plaintiffs challenge the executive order because it represents state action motivated by
active hostility toward religion. As made actionable by 42 U.S.C. section 1983, the First
Amendment to our Constitution bars such hostility. “The Constitution commits government
itself to religious tolerance, and upon even the slightest suspicion that proposals for state
intervention stem from animosity to religion or distrust of its practices, all officials must pause to
remember to their high duty to the Constitution and to the rights it secures.” Masterpiece
Cakeshop, LTD. v. Colo. Civil Rights Comm’n., 138 S.Ct. 1719, 1731 (2018).

In Masterpiece Cakeshop, at 1729, writing for a seven member majority, Justice
Kennedy wrote:

Whatever the confluence of speech and free exercise principles
might be in some cases, the Colorado Civil Rights Commission’s
consideration of this case was inconsistent with the State’s
obligation of religious neutrality. The reason and motive for the
baker’s refusal were based on his sincere religious beliefs and
convictions. The Court’s precedents make clear that the baker, in
his capacity as the owner of a business serving the public, might
have his right to the free exercise of religion limited by generally
applicable laws. Still, the delicate question of when the free
exercise of his religion must yield to an otherwise valid exercise of
state power needed to be determined in an adjudication in which
religious hostility on the part of the State itself would not be a
factor in the balance the State sought to reach. That requirement,
however, was not met here. When the Colorado Civil Rights

Commission considered this case, it did not do so with the
religious neutrality that the Constitution requires.

15
Masterpiece Cakeshop, 138 S.Ct. at 1729 (emphasis added).

The proofs presented above strongly support the same conclusion. Active hostility toward
religion punctuated the public comments of Mr. Day who claims that there was no basis for a
religious exemption and publicly belittled those who held sincerely held religious beliefs, which
had prompted them to obtain the available exemption. See Church of the Lukumi Babalu Aye,
Inc. v. City of Hialeah, 508 U.S. 530 (1993) (striking municipal ordinance where hostility toward
religious belief motivated its enactment).

Other undisputed facts support the conclusion that disdain for plaintiffs’ sincerely-held
religious beliefs, as opposed to any other factor, substantially motivated Day. First, to the extent
there was an outbreak of measles in the State, it peaked in the months of November and
December. During those months, Day was uninvolved in the issue. No emails suggest he played
any role in shaping the county of Rockland’s response. At deposition, he swore that early on, he
told the Health Commissioner to come up with an “action plan.” He could not recall ever seeing
such an action plan. Dr. Ruppert denied he ever gave her that direction or that she ever
developed any such action plan. There is no evidence that Day ever suggested that his Health
Commissioner adopt a quarantine as contemplated by state law as the primary means of fighting
the spread of a communicable disease. Instead, Day claims that Ruppert told him that
quarantines were ineffectual. Ruppert denies every making any such statement to Day. She
explains the county’s failure to earlier adopt a quarantine of those with or exposed to measles on
the ground that she lacked sufficient resources to implement such a quarantine. However, she
also testified she did not realize she lacked these resources until April 2019 when the CDC told
her this and helped rectify the shortage. The month before, however, Day imposed a quarantine

on healthy children with religious exemptions, and the insufficient resources did not prevent this

16
course of action which, he claimed implemented Ruppert’s suggestions. Ruppert denies this and
claims she had nothing directly to do with the Day quarantine imposed on March 26, 2019
through his lawless executive order.

The panoply of contradictions would allow any reasonable jury to draw these
conclusions: the county of Rockland, under Day and Ruppert, did not implement a quarantine of
those with measles until mid-April 2016, well after the peak of the contagion. That quarantine
was properly directed to those with the disease and those exposed to the disease. However,
before that quarantine was mandated, defendants focused not on quarantining those with the
disease, as state law contemplated, but on increasing to 95% school immunization rates so
punishing those with religious exemptions like plaintiffs. GMWS had a 50% vaccination rate
and no cases. Between December 2018 and April 2019, defendants excluded plaintiffs’ children
from school rather than quarantine those sick or exposed. At the same time, Ruppert and then
Day lauded the objective of mandatory vaccination, though this was not the law in New York.

Second, in then advocating for elimination of the religious exemption, defendant Day
repeatedly evinced hostility to those of religious faith. This anti-religious rancor was entirely
unnecessary to a concern for public health. Day need not have attacked those with sincerely-held
religious beliefs. Rather, he simply could have urged that those beliefs be subordinated to the
alleged public health emergency. But Day did not have accurate data concerning that alleged
emergency and, instead, repeatedly spewed vitriol at those with sincerely-held religious beliefs.
As in Masterpiece Cakeshop and Lukumi, here, his order might be permissible if done for
secular reasons, but not where influenced by hostility toward religion. Slockish v. United States

FHA, 2018 U.S. Dis. LEXIS 174002 *5-6 (D.Or. 2018) (approving review of contemporaneous

17
statements by members of the decision-making body and the specific series of events leading to
enactment by the legislature in adjudging the role of religion in the challenged act).

This attack on religion underlay his action and made it unconstitutional.

We next address Day’s arguments which appears at pages 14-23 of defendants’
Memorandum of Law.

First, contrary to the defendants’ presentation, the enjoined executive order forbade those
up to 18 years of age from being in any place of public assembly for thirty days. This included
schools. Supreme Court of Rockland County enjoined both this executive order and that of Dr.
Ruppert, which applied to GMWS students. Accordingly, children from the school returned to
school of April 8, 2019. If, as defendants contend, the only order enjoined was Day’s and it did
not apply to schools, then how did the children return to school on April 8? Defendants seek to
revise history. In effect, both Day’s executive order and Ruppert’s December order prohibited
GMWS students from attending school.

Second, taking Day’s testimony as plaintiffs are certainly entitled to do on this motion,
his executive order was done at Ruppert’s instance and intended to implement what she asked
him to do. In this light, a reasonable jury could reject her effort to distance herself from the
enjoined executive order. *

Third, the executive order is not “neutral” on its face; indeed, the only group it affects are
those who had a religious exemption. The “prohibitions” section explicitly excepts children with
medical exemptions from the directive, though these children are every bit as much likely to
have carried undetected measles than a child with a religious exemption. In short, to call this

approach “neutral” or one of “general applicability” is baseless. Indeed, the only people covered

 

4 Defendants erroneously claim the order was issued on March 25 and revised on March 26, 2019; it was issued the
26" and revised on the 28" of March. See Exhibit 2 to Sussman Declaration.

18
by the law are those children under the age of 18 who had religious exemptions to vaccinations.
Accordingly, under the precedent defendants themselves cite, the law must be justified by a
compelling state interest and narrowly tailored to advance that interest. Matter of Church of
Lukumi Babalu Aye, supra. at 531-32.

Definitionally, plaintiffs engaged in free exercise when they sought and obtained
religiously-based exemptions to vaccination. This complied with state law. It did not represent a
failure to comply with state law. As discussed above, the available evidence would support the
conclusion that Day’s illegal and enjoined order was intended to punish those exercising their
religiously-derived right, as then provided by state law.

Even a cursory reading of the Amended Complaint demonstrates that plaintiffs’ First
Amendment argument relates not to the commissioner’s order [the due process argument is
addressed to that as well as to Day’s late enjoined executive order], but, rather to Day’s
executive order. See Amended Complaint at paras. 82-86. Yet, defendants do not defend, in any
manner, Day’s Executive Order, but spend pages 16-22 of their memorandum of law defending
the commissioner’s December 2018 order against a claim plaintiffs do not advance.

And, in this defense, defendants themselves explain the infirmities of Day’s later action
which plaintiffs do challenge as violative of the First Amendment. For instance, at page 17 of
their memorandum of law, defendants claim that the Commissioner’s letter “does not distinguish
between students based on the reason why they are unvaccinated or partially vaccinated.” The
same cannot be written about the challenged Day executive order. Defendants further defend the
Commissioner’s order, which is not challenged on this ground, claiming that it was issued
“pursuant to extensive communications, risk assessments and approvals from, and in

coordination with, New York State Department of Health.” Id. To the extent this is intended to

19
defend the Commissioner’s order, it also further condemns Day. He testified that he consulted
with no one other than the Health Department and defendant Ruppert in formulating his
Executive Order [she denied this], did not rely on his legal department, or have any contact with
anyone from the State until a single call from someone on the Governor’s staff after the order
had been developed and fifteen minutes before the press conference where he released it. In
short, the defendants’ memorandum of law offers no defense to the First Amendment challenge
to Day’s action, and the court should bar any in reply papers. Summary judgment cannot be
granted in this context on the second cause of action.

C. THE EQUAL PROTECTION CLAIM SHOULD BE SUSTAINED

In their third cause of action, plaintiffs allege that Day’s March 2019 Executive Orders
“targeted those holding sincere religious beliefs while excluding from the reach of the same
orders causing school exclusion those with medical reasons for not vaccinating their children and
those unvaccinated persons over the age of 18, including those who had contact with persons
who had contracted measles.” See Amended Complaint, para. 83. Plaintiffs submit that no
compelling state interest exists to quarantine healthy children with a religious exemption and not
those children who had medical exemptions from vaccinations, those college students who had
religious exemptions under Section 2165 of the Public Health Law, and the scores of adults who
had no vaccinations.

Again, defendants defend the Commissioner’s December 3, 2018 school exclusion letter
though it is not the target of this cause of action.

Defendants do attempt to defend Day’s March orders as against this cause of action
starting at the bottom of page 25 of their brief. Day, the argument goes, understood that most of

the measles cases affected children under 18 years of age. But, this does not explain why his

20
order only quarantined healthy children who had religious exemptions and excluded children
with medical exemptions and those with or exposed to the measles. The former group of
children were less fragile than the latter and it made no sense to exclude them from the order
unless, as plaintiffs claim, Day’s motive was to burden those with religious exemptions, the very
kind of selectivity the case law defendants cite at pages 23-24 of their brief disallows. The
argument that the medical exemption was intended to protect those who are fragile cannot
explain why, in an outbreak, a rational quarantine order would not require this fragile group to
stay indoors. Moreover, the public comments made by defendant Day the next month give plain
evidence to his motivation: a reasonable jury could find that, contrary to then current New York
State law, he abhorred the religious exemption and believed it represented a “hole” in the system
which was being exploited by people who were not religious. This belittling attitude toward
those of faith motivated Day and caused his order to allow all others to be free from quarantine,
including those with or exposed to measles, while he irrationally focused on banning from public
assembly, including schools, anyone who had a religious exemption.

Defendants claim that others were also banned from placed of public assembly by this
order but are unable to identify what other classes of people to whom they refer.

Most critically for their argument, defendants suggest that Day forwarded public heath by
an order which failed to include even those with and exposed to measles. The irrationality and
bias evident in this approach are simply indefensible.

IV. DAY’S ORDER VIOLATED FREEDOM OF ASSEMBLY

Finally, plaintiffs contend that the enjoined order restricted the right of those covered to

assemble in violation of the First Amendment. Again, the Amended Complaint makes clear that

21
this cause of action relates to Day’s challenged order, not the Commissioner’s letter and derives
from its express intent and operation.

No “clear or present danger of riot, disorder, interference with traffic upon the public
streets or other immediate threat to public safety, peace or order” exists in this case, and
defendants cannot claim that Day’s enjoined and illegal order satisfies this standard.

Nor does Jacobson, supra. apply. Day’s order bears no reasonable relationship to a
legitimate public purpose, and a reasonable jury could conclude that rather than serving any
public health objective, it was motivated by a desire to punish those who were using a state-
created right for which they applied and qualified. Jacobson considered a law passed by a duly
constituted legislature. On the contrary, Day’s order was an overbroad emergency order, which
flaunted the very statute upon which it was allegedly predicated. Indeed, a reasonable jury could
find it nothing more than a cynical power play. Why, that jury might ask, did not Day issue a
quarantine order instead to those very few with measles or exposed to measles? Why not keep
them home as state law suggested was a responsible course? Why focus on those healthy
children with religious exemptions? Did he, Day, have any data showing this group was
spreading the disease? He did not, and none is cited.

Likewise, Day’s reasonable restriction argument fails as his order was too narrow to meet
this test, failing to include all those who were unvaccinated, men, women and children, and
instead selecting a very small slice of that population. In short, no court could find this approach
tailored to anything except Day’s abhorrence of the religious exemption which cannot form the
basis for a reasonable and neutral time, place or manner regulation.

E. PLAINTIFFS DID PLEAD DAMAGES BY DINT OF DEFENDANTS’
CONDUCT

Plaintiffs contend that the commissioner’s violation of their due process rights and the

22
County executive’s “emergency” order caused them significant damages, indeed, uprooting their
lives for months without legal justification. This court agreed to defer damages discovery
pending resolution of this motion.

Defendants now submit that these plaintiffs are somehow comparable to another group of
plaintiffs who, following the repeal of the religious exemption, did not vaccinate and whose
children were then excluded from school. In that context, the district court found the parents’
own behavior causative of the deprivations suffered by their children. Of course, that case has
no bearing here where the plaintiffs each held valid religious exemptions, which both the
Commissioner and the County Executive ignored or abrogated without due process and, in the
latter case, in plain derogation of the First and Fourteenth Amendments. Accordingly, the harm
caused here was by and through defendants, not plaintiffs, V.D. v. State of New York, 403
F.Supp.3d 76 (E.D.N.Y. 2019) is inapposite, and this basis for summary judgment should be
denied.

CONCLUSION

Plaintiffs have introduced sufficient admissible evidence allowing a reasonable jury to
sustain each of their causes of action. Defendants have pointed to no legal infirmity, and the
facts taken most favorably to plaintiffs support their claims. Accordingly, the motion for

summary judgment should be denied.

23
/

Respectiniy submitted,
Michael fH Sussman [3497]
J
Vv

Sussman & Associates
PO Box 1005

Goshen, NY 10924
(845)-294-3991
Counsel for Plaintiffs

Dated; August 30, 2020

24
